Calhoon, J.,
delivered the opinion of the court.
A county, if its board of supervisors object, cannot be garnisheed, either at law or in equity. If it does not object, the debtor cannot object. But in the case before us it did object,, *278and so Dollman v. Moore, 70 Miss., 267, s.c. 12 So., 23, 19 L. R. A., 222, has no application. The two cases are entirely disparata. While the matter is not jurisdictional, in the discretion of the court, so as to prevent decree where the board submits itself to the jurisdiction, the courts must always, in the nature of things, entertain and sustain its objection. The board, and not the court, is the judge of whether the proceedings will ‘ ‘ hamper or restrict it in the performance of public functions,” in the language of Justice Cooper.
Reversed, and bill dismissed.